PER CURIAM.
Defendant was indicted under ORS 163.275(1)(e), which defines one form of the crime of “coercion.” The trial court sustained defendant’s demurrer to the indictment on constitutional grounds, and the state appealed. The Court of Appeals reversed, 55 Or App 519, 638 P2d 1173 (1981).
Having previously allowed review in the companion cases State v. Robertson and State v. Young, we held defendant’s petition for review in abeyance pending decision in those cases. Today we sustain the defendants’ constitutional claim in Robertson and Young and remand those cases to the circuit court for entry of judgment on the order allowing the demurrers. State v. Robertson/Young, 293 Or 402, 649 P2d 569 (1982). Accordingly, we now allow this defendant’s petition for review, reverse the decision of the Court of Appeals, and similarly remand this case for entry of judgment on the order allowing defendant’s demurrer.
Reversed and remanded to the circuit court for entry of judgment.